Case: 14-3072      Document: 11      Page: 1     Filed: 05/02/2014




                NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                    ______________________

                  MARIA LAVINIA JONES,
                        Petitioner,

                                v.

      MERIT SYSTEMS PROTECTION BOARD,
                   Respondent.
              ______________________

                          2014-3072
                    ______________________

    Petition for review of the Merit Systems Protection
 Board in No. CB-7121-13-0111-V-1.
                 ______________________

                        ON MOTION
                    ______________________

                           ORDER
      The Department of Energy moves to reform the
 official caption to name the Merit Systems Protection
 Board (“Board”) as the proper respondent, and for a 21
 day extension of time, for the Board to file its opening
 brief. Maria Lavinia Jones opposes.
     Pursuant to 5 U.S.C. § 7703(a)(2), the Board is desig-
 nated as the respondent when the Board’s decision con-
 cerns the procedure or jurisdiction of the Board. The
Case: 14-3072         Document: 11   Page: 2     Filed: 05/02/2014



 2                                   JONES   v. MSPB



 employing agency is designated as the respondent when the
 Board reaches the merits of the underlying case. Here, the
 Board dismissed Maria Lavinia Jones’s appeal for lack of
 jurisdiction. Thus, the Board is the proper respondent in
 this petition for review.
       Accordingly,
       IT IS ORDERED THAT:
     (1) The motion to reform the caption is granted. The
 revised official caption is reflected above.
     (2) The Board’s informal response brief is due within
 21 days from the date of filing of this order.
                                       FOR THE COURT

                                       /s/ Daniel E. O’Toole
                                       Daniel E. O’Toole
                                       Clerk of Court


 s21